        Case 2:20-cv-00536-AMM Document 37 Filed 08/16/21 Page 1 of 1                     FILED
                                                                                 2021 Aug-16 AM 10:16
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

BRADFORD W. CARAWAY,                           )
as Chapter 13 Standing Trustee,                )
                                               )
      Plaintiff,                               )
                                               )    CASE NO.: 2:20-CV-00536
v.                                             )
                                               )
ST. VINCENT’S HEALTH                           )
SYSTEM, et al,                                 )
                                               )
      Defendants.                              )

                       PLAINTIFF’S STATUS REPORT

      Plaintiff submits the following to the Court: Following the naming of the

Chapter 13 Trustee as a party, Counsel for Plaintiff is trying to bring in the proper

attorney to represent Plaintiff Yvonne Johnson’s interest before the Court.

                                                    Respectfully submitted,

                                                    /s/ Ashley R. Rhea
                                                    Ashley R. Rhea
                                                    Attorney for Plaintiff



OF COUNSEL:
RHEA LAW, LLC
104 23rd Street South
Suite 100
Birmingham, Alabama 35233
Telephone: (205) 675-0476
Facsimile: (205) 623-4985
arhea@rhealawllc.com

                                         1  
